DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of claims 17-33 in the reply filed on 9/7/2021 is acknowledged.
Claims 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pillars” of claims 17, 33, 37, 39; the “gear with forward freewheel attachment” “gear with a reverse freewheel attachment” and “geared freewheel” of claim 17 must be shown or the feature(s) canceled from the claim(s). NOTE: There are other claimed components not shown in the drawings due to the many errors and inconsistencies with the drawings as discussed below. Applicant must review claims to ensure all claimed limitations are shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5a, 200, 202, 203, 300, 303.  NOTE: These are only a few of the reference signs mentioned in the description that are not included in the drawings. The Applicant must review the description to ensure all the reference signs are included in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "5" and "5a" have both been used to designate “horizontal rotor shaft”
Reference characters "3105" “8” and "11" have been used to designate “generator”
NOTE: These are only a few instances of reference characters that have been used to designate the same part. The Applicant must review the description to ensure all reference signs are designating different parts.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “6” has been used to designate both “cover” and “curtain”
Reference character “9” has been used to designate both “big gear” and “wind directional device”
Reference character “1” has been used to designate “opened rotor” “tower” “beam” and “pole”
NOTE: These are only a few instances of different parts that have been designated by the same reference character. The Applicant must review the description to ensure all parts are designated by different reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

The drawings are objected to because some of the drawings are too small, blurry, and have too small of reference characters.
The drawings are objected to because the drawings do not line up with the description. For example the description discloses reference character “4” is the rope or wire, however figure 1c shows “4” pointing to an interior of a column beam assigned reference character “3” however figure 1e shows “3” pointing to the portion of blades extending above the rotor cover “6.” Another example the description discloses reference character “17” is the vertical one main shaft, however figure 6b shows “17” indicating a column of the generation system. It seems as though the incorrect set of drawings may have been submitted with the application. The Applicant must review the description to ensure the drawings and description are in alignment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprising.”  Correction is required.  See MPEP § 608.01(b).
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not 
Paragraph 0008, “All this above involves device not possible build and install as giant size and does not usable for sea waves…”
Paragraph 0025, “Fig.3 shows cross sectional view of tier arranged devices of the Fig.1a as if the cement concrete column-beam as multistory wind mill tower…”

The disclosure is objected to because of the following informalities: 
The term “slopped” is used throughout the specification should be changed to “sloped”  
Appropriate correction is required.
Claim Objections
Claims 17-19, 22, 23, 26, 27, 29-31, 33-39 are objected to because of the following informalities:  
Claims 17, 33, “a gear with forward freewheel” should be changed to “a gear with a forward freewheel”
Claim 18, “horizontal axis based” duplicate should be deleted.
Claims 18, 22, 23, 26, 27, 30, “slopped shape” should be changed to “sloped
Claim 19, “a wind power conversion devices…a height of remaining wind power…at lower story” should be changed to “a wind power conversion device…a height of the remaining wind power…at a lower story”
Claim 29, “a plurality of first vertical axis-based multistory wind mill” should be changed to “a plurality of first vertical axis-based multistory wind mills”
Claim 31, “a desired number of first vertical…the desired number of first vertical” should be changed to “a desired number of the first vertical…the desired number of the first vertical”
Claims 34, 37, “the rotator cover” should be changed to “the rotor cover”
Claims 35, 38, “though the gear” should be changed to “though the at least one gear”
Claim 36, “movable channel mounted on pillars” should be changed to “movable channel is mounted on pillars”
Claim 39, “each of which mounted on the vertical shaft…a upper geared channel…fixed on the movable channel…the rotator cover…to generate the power” should be changed to “each of which are mounted on a vertical shaft…an upper geared channel…fixed on a movable channel…the rotor cover…to generate power”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 22, 23, 25-28, 30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recitation of “pillars” and further “the pillar” makes the claim unclear if there are multiple pillars being claimed or only one pillar. Should the claim recite “a pillar” or “the pillars?”
For examining purposes the Examiner is interpreting at least one or more pillars.
Claim 18 recitation “a horizontal rotor cover connected to the pillar using a bearing holder stand, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the horizontal axis-based cylindrical rotor from the horizontal rotor shaft” is unclear how the rotor cover is partially enclosing the horizontal axis-based cylindrical rotor from the horizontal rotor shaft. Referring to figures 1a-e to rotor cover partially encloses the horizontal axis-based cylindrical rotor and the horizontal rotor shaft not from the horizontal rotor shaft as claimed.
For examining purposes the Examiner is interpreting the rotor cover partially encloses the horizontal axis-based cylindrical rotor and the horizontal rotor shaft.
Claim 19 recitation “wherein at least one of a size and a height of a wind power conversion devices from the plurality of wind power conversion devices mounted at a top story more than at least one of a size and/or a height of remaining wind power conversion devices from the plurality of wind power conversion devices at lower story of the one or more horizontal axis-based multistory wind mill” is unclear.
Further recitation of “wherein at least one of the increased size and the increased size of the wind power conversion devices at the top story is used to increase the power generation” is unclear.
For examining purposes the Examiner is interpreting there are wind power conversion devices mounted on a top story and a lower story of the horizontal axis-based wind mill.
Claim 19 recites the limitation "the increased size and the increased size" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22, 30, recitation “a rotor cover arranged on each other in the hierarchy” is unclear how a single rotor cover is arranged on each other.
Claims 23, 26, 27, recitation “a vertical rotor cover arranged on each other in the hierarchy” is unclear how a single rotor cover is arranged on each other.
For examining purposes the Examiner is interpreting the claims as comprising a rotor cover.
Claim 25 recitation “wherein incoming kinetic forces from wind or water rotates the vertical axis-based cylindrical rotor” is unclear which vertical axis-based cylindrical rotor the Applicant is referring to because the claim only recites one “the” being rotated by the incoming kinetic forces but introduces two vertical axis-based cylindrical rotors reciting “at least one first vertical axis-based multistory wind mill… comprises a vertical axis-based cylindrical rotor” and 
For examining purposes the Examiner is interpreting either or both of the vertical axis-based cylindrical rotors are rotated. The Examiner suggest the Applicant name each component of the first vertical axis-based multistory wind mill with “first” and each component of the second vertical axis-based multistory wind mill with “second” for clarity and easy comprehension of the claims and to avoid confusion.
Claims 26, 27, 30 recitation “a vertical rotor cover arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor from the vertical rotor shaft” is unclear how the rotor cover is partially enclosing the vertical axis-based cylindrical rotor from the vertical rotor shaft. Referring to figures 1a-e to rotor cover partially encloses the vertical axis-based cylindrical rotor and the vertical rotor shaft not from the vertical rotor shaft as claimed.
For examining purposes the Examiner is interpreting the rotor cover partially encloses the vertical axis-based cylindrical rotor and the vertical rotor shaft.
Claim 32 recitation “comprises a vertical axis-based cylindrical rotor (1) connected to the generator (2300) using the bevel gear (2302a and 2303a), wherein the vertical axis-based cylindrical rotor (1) rotates in a second direction” is unclear because the independent claim 29 introduces “a vertical axis-based cylindrical rotor (1) connected to the generator (2300) using the bevel gear (2302 and 2303), wherein the vertical axis- based cylindrical rotor (1) rotates in a first direction.” 

It is also unclear how the vertical axis-based cylindrical rotor is rotating in a first and second direction at the same time.
For examining purposes the Examiner is interpreting the vertical axis-based cylindrical rotor is rotated in any direction to rotate the generator. The Examiner suggest the Applicant name each component of the first vertical axis-based multistory wind mill with “first” and each component of the second vertical axis-based multistory wind mill with “second” for clarity and easy comprehension of the claims and to avoid confusion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 20, 21, 24, 29, and 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishimine (US 9,041,240).
Regarding claim 17, Ishimine discloses a multistory power generation system comprising: 

a generator (see Figure 1) connected to the vertical shaft using a gear (302) with forward freewheel attachment (10a of Figures) and a gear (303) with a reverse freewheel attachment (11a of Figures): and 
one or more horizontal axis-based multistory wind mills comprises: 
pillars (2 of Figures), and 
a plurality of wind power conversion devices each of which comprises a horizontal axis-based cylindrical rotor (1 of Figures) and are mounted on the pillar and the vertical shaft in a hierarchy using a geared freewheel (middle gears between 6 of Figures), 
wherein the geared freewheel is connected to the vertical shaft using a gear on the vertical shaft (gear located on top of 7a of Figures), 
wherein incoming kinetic forces from wind or water rotates the horizontal axis-based cylindrical rotor to rotate the vertical shaft using the gear and the geared freewheel, and 
wherein the rotation of the vertical shaft in turn rotates the generator through the gear (10a or 11a of Figures) to generate power (Col. 12:48-52).
Regarding claim 20, Ishimine discloses wherein a desired number of the horizontal axis-based multistory wind mills are lined up covering a particular length to generate more power (Col. 10:45-46), wherein each of the wind power conversion devices in the desired number of horizontal axis-based multistory wind mills is connected to the generator (see Figure 1) using the vertical shaft (7a of Figures).
Regarding claim 21, Ishimine discloses a multistory power generation system comprising: 

a generator (see Figure 1) comprising a gear box connected to at least one bevel gear (12 of Figures); 
at least one first vertical axis-based multistory wind mill comprising a plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy and each of which comprises a vertical axis-based cylindrical rotor (Col. 10:18-19) connected to the generator using the bevel gear, wherein the vertical axis-based cylindrical rotor rotates in a first direction (Col. 10:37-39); 
at least one second vertical axis-based multistory wind mill comprising a plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy in opposite to the plurality of wind power conversion devices of the at least one first vertical axis-based multi multistory wind mill and each of the wind power conversion devices comprises a vertical axis-based cylindrical rotor (Col. 10:18-19) connected to the generator using the common shaft, wherein the vertical axis-based cylindrical rotor rotates in a second direction (Col. 10:37-39); 
wherein incoming kinetic forces from wind or water rotates the vertical axis-based cylindrical rotor to rotate the generator through the bevel gear to generate power (Col. 12:48-52).
Regarding claim 24, Ishimine discloses wherein a desired number of the at least one first vertical axis-based multistory wind mill and the at least one second vertical axis-based multistory wind mill are lined up in opposite direction covering a particular length to generate more power (Col. 10:45-46), wherein each of the wind power conversion devices in the desired number of vertical axis-based multistory wind mills is connected to the generator (see Figure 1).
Regarding claim 29, Ishimine discloses a multistory power generation system comprising: 
a generator (see Figure 1) comprising a gear box connected to at least one bevel gear (12 of Figures); and 
a plurality of first vertical axis-based multistory wind mill each of which comprises: 
a plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy and each of which comprises a vertical axis-based cylindrical rotor (Col. 10:18-19) connected to the generator using the bevel gear, wherein the vertical axis-based cylindrical rotor rotates in a first direction (Col. 10:37-39), 
wherein incoming kinetic forces from wind or water rotates the vertical axis-based cylindrical rotor to rotate the generator through the bevel gear to generate power (Col. 12:48-52).
Regarding claim 31, Ishimine discloses wherein a desired number of first vertical axis-based multistory wind mills are lined up covering a particular length to generate more power (Col. 10:45-46), wherein each of the wind power conversion devices in the desired number of first vertical axis-based multistory wind mills is connected to the generator (see Figure 1) using a vertical rotor shaft (7a of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 25, 28, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (US 9,041,240).
Regarding claim 25, Ishimine discloses a multistory power generation system comprising: 
at least one first vertical axis-based multistory wind mill comprising a first generator (see Figure 1) comprising a gear box connected to at least one bevel gear (12 of Figures), 
a plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy and each of which comprises a vertical axis-based cylindrical rotor (Col. 10:18-19) connected to the generator using the bevel gear, wherein the vertical axis-based cylindrical rotor rotates in a first direction (Col. 10:37-39); 
wherein incoming kinetic forces from wind or water rotates the vertical axis-based cylindrical rotor to rotate the generator through the bevel gear and the generator through the bevel gear to generate power (Col. 12:48-52).
Ishimine does not disclose at least one second vertical axis-based multistory wind mill comprising a first generator comprising a gear box connected to at least one bevel gear, a plurality of wind power conversion devices arranged in a hierarchy in opposite to the plurality of wind power conversion devices and each of wind power conversion devices comprises a vertical axis-based cylindrical rotor connected to the generator using the bevel gear, wherein the vertical axis-based cylindrical rotor rotates in a second direction.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a second vertical axis-based multistory wind mill identical to the 
Regarding claim 28, Ishimine discloses wherein a desired number of the at least one first vertical axis-based multistory wind mills and the at least one second vertical axis-based multistory wind mill are lined up in opposite directions covering a particular length to generate more power (Col. 10:45-46), wherein each of the wind power conversion devices in the desired number of the at least one first vertical axis-based multistory wind mill is connected to the generator and the at least one second vertical axis-based multistory wind mill is connected to the generator (see Figure 1).
Regarding claim 33, Ishimine discloses a multistory power generation system, comprising: 
a vertical shaft (7a of Figures); 
a plurality of horizontal axis-based multistory wind mills each of which comprises: 
pillars (2 of Figures), and 
a plurality of wind power conversion devices each of which comprises a horizontal axis-based cylindrical rotor (1 of Figures) and are mounted on the pillar and the vertical shaft in a hierarchy using a geared freewheel (middle gears between 6 of Figures), 
wherein the geared freewheel is connected to the vertical shaft using a gear on the vertical shaft (gear located on top of 7a of Figures); and 

wherein incoming kinetic forces from wind or water rotates the horizontal axis-based cylindrical rotor to rotate the vertical shaft using the gear and the geared freewheel, and 
wherein the rotation of the vertical shaft in turn rotates at least one of the generators at each story through the gear (10a or 11a of Figures) to generate power (Col. 12:48-52).
Ishimine does not disclose a plurality of generators.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a plurality of generators in the system of Ishimine to increase efficiency since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (US 9,041,240), in view of Shi (US 2012/0051912) and Yoon (US 2012/0286519).
Regarding claim 18, Ishimine discloses wherein each of the wind power conversion devices comprises: 
a horizontal rotor shaft (1 of Figures; it is well known that horizontal rotor shafts are used in horizontal axis wind turbines) connected to the pillar (2 of Figures), wherein the horizontal axis-based cylindrical rotor is mounted on the horizontal rotor shaft and comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and
a horizontal rotor cover connected to the pillar using a bearing holder stand, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the horizontal axis-based cylindrical rotor from the horizontal rotor shaft.
Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Yoon discloses a horizontal rotor cover (200 of Figures) connected to the pillar (100 of Figures) using a bearing holder stand (410, 420 of Figures), wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the horizontal axis-based cylindrical rotor from the horizontal rotor shaft (220 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the wind turbines of Ishimine mounted vertically, as taught by Yoon, to increase output and reduce noise [Yoon: Para. 0013].

Claims 19, 22, 23, 26, 27, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimine (US 9,041,240), in view of Shi (US 2012/0051912) and Taylor (US 2010/0034649).
Regarding claim 19, Ishimine discloses all of the elements of the current invention mentioned above, however does not disclose wherein at least one of a size and a height of a wind power conversion devices from the plurality of wind power conversion devices mounted at a top story of the one or more horizontal axis-based multistory wind mills more than at least one of a size and/or a height of remaining wind power conversion devices from the plurality of wind power conversion devices at lower story of the one or more horizontal axis-based multistory wind mill, wherein at least one of the increased size and the increased size of the wind power conversion devices at the top story is used to increase the power generation.
Taylor discloses wherein at least one of a size and a height of a wind power conversion devices from the plurality of wind power conversion devices mounted at a top story of the one or more horizontal axis-based multistory wind mills more than at least one of a size and/or a height of remaining wind power conversion devices from the plurality of wind power conversion devices at lower story of the one or more horizontal axis-based multistory wind mill, wherein at least one of the increased size and the increased size of the wind power conversion devices at the top story is used to increase the power generation (see ‘C’ on sheet 5 of the figures; see sheets 12, 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the wind turbines of Ishimine mounted vertically, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 22, Ishimine discloses wherein each of the first wind power conversion devices comprises: 

Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and
a rotor cover arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor.
Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures) arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical rotor in the wind turbine of Ishimine, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 23, Ishimine discloses wherein each of the second wind power conversion devices comprises: 
a vertical rotor shaft (Col. 10:18-19) on which the vertical axis-based cylindrical rotor is mounted, wherein the vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and
a vertical rotor cover arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor.
Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures) arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical 
Regarding claim 26, Ishimine discloses wherein each of the first wind power conversion devices comprises: 
a vertical rotor shaft (Col. 10:18-19) on which the vertical axis-based cylindrical rotor is mounted, wherein the vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and
a vertical rotor cover arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor from the vertical rotor shaft.
Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures) arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor from the vertical rotor shaft (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20).

Regarding claim 27, Ishimine discloses wherein each of the second wind power conversion devices comprises: 
a vertical rotor shaft (Col. 10:18-19) on which the vertical axis-based cylindrical rotor is mounted, wherein the vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and
a vertical rotor cover arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor from the vertical rotor shaft.
Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures) arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the 
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical rotor in the wind turbine of Ishimine, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 30, Ishimine discloses wherein each of the first wind power conversion devices comprises: 
a vertical rotor shaft (Col. 10:18-19) on which the vertical axis-based cylindrical rotor is mounted, wherein the vertical axis-based cylindrical rotor comprises a plurality of blades (1 of Figures).
Ishimine does not disclose a plurality of blades (1 of Figures) each of which is connected using a rope or wire; and
a rotor cover arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor from the vertical rotor shaft.
Shi discloses a plurality of blades (14A-C of Figures) each of which is connected using a rope or wire (22A-C of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the blades of Ishimine connected using a rope or wire, as taught by Shi, to make the blades on the wind turbine capable of rotation to a desired swept angle for higher efficiency and lower cost [Shi: Para. 0005-0007].
Taylor discloses a rotor cover (1 of Figures) arranged on each other in the hierarchy, wherein the rotor cover is in a semi-cylindrical shape or a slopped shape to partially enclose the vertical axis-based cylindrical rotor (see ‘A, E, F, G, H’ on sheet 5 of the figures; see sheets 12, 14, 20).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a rotor cover partially enclose the vertical axis-based cylindrical rotor in the wind turbine of Ishimine, as taught by Taylor, to potentially reduce cost and increase efficiency [Taylor: Para. 0024, 0027].
Regarding claim 32, Ishimine discloses all of the elements of the current invention as mentioned above, however does not disclose comprising at least one second vertical axis-based multistory wind mill comprises: 
a plurality of wind power conversion devices (Col. 10:45-46) arranged in a hierarchy and in opposite to wind power conversion devices and each of the wind power conversion devices comprises a vertical axis-based cylindrical rotor (Col. 10:18-19) connected to the generator using the bevel gear, wherein the vertical axis-based cylindrical rotor rotates in a second direction (Col. 10:37-39); 
wherein incoming kinetic forces from wind or water rotates the vertical axis-based cylindrical rotor to rotate the generator through the bevel gear to generate power (Col. 12:48-52).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a second vertical axis-based multistory wind mill identical to the first vertical axis-based multistory wind mill of Ishimine to increase efficiency since it has been .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aguirre (US 2002/0195823) discloses a vertical shaft that rotates a generator.
Echemendia (US 8,058,741), Bang-Moeller (US 2012/0032447), Russell (US 6,097,104) discloses a multistory power generation system.
Epstein (US 2014/0077504) discloses a vertical axis wind turbine and a vertical shaft connected to a generator.
Choi (US 2013/0313834) discloses a wind turbine with a rotor cover.
Tsao (US 2011/0232630), Sherrer (US 2010/0129193), Savonius (US 1,697,574) discloses vertical wind turbines assembled vertically above the other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832